          Case 2:20-cv-02321-DJH Document 2 Filed 12/02/20 Page 1 of 12



 1       Sidney Powell (pro hac application forthcoming)
 2       Sidney Powell PC
         Texas Bar No. 16209700
 3       (517) 763-7499
         Sidney@federalappeals.com
 4
 5
         Alexander Kolodin, AZ Bar No. 030826
 6       Christopher Viskovic, AZ Bar No. 0358601
         KOLODIN LAW GROUP PLLC
 7       3443 N. Central Ave. Ste. 1009
 8       Phoenix, AZ 85012
         Telephone: (602) 730-2985
 9       Facsimile: (602) 801-2539
         E-Mail:
10
         Alexander.Kolodin@KolodinLaw.com
11       CViskovic@KolodinLaw.com
         SAtkinson@KolodinLaw.com (file copies)
12
13       Attorneys for Plaintiffs
         (Additional counsel listed on signature page)
14
                            IN THE UNITED STATES DISTRICT COURT
15
16                               FOR THE DISTRICT OF ARIZONA
17       TYLER BOWYER, MICHAEL JOHN BURKE,
         NANCY COTTLE, JAKE HOFFMAN,                       Case No.
18       ANTHONY KERN, CHRISTOPHER M. KING,
         JAMES R. LAMON, SAM MOORHEAD,
19       ROBERT MONTGOMERY, LORAINE
         PELLEGRINO, GREG SAFSTEN,
20       SALVATORE LUKE SCARMARDO, KELLI                    MOTION FOR TEMPORARY
         WARD, and MICHAEL WARD                             RESTRAINING ORDER AND
21
                                                            PRELIMINARY INJUNCTION
                            Plaintiffs,
22
               v.
23
24       DOUG DUCEY, in his official capacity as
         Governor of the State of Arizona, and KATIE
25       HOBBS, in her official capacity as the Arizona
         Secretary of State
26
                            Defendants.
27
28   1
         District of Arizona admission scheduled for 12/9/2020.
       Case 2:20-cv-02321-DJH Document 2 Filed 12/02/20 Page 2 of 12



 1          COMES NOW Plaintiffs, Tyler Bowyer, Michael John Burke, Nancy Cottle, Jake

 2   Hoffman, Anthony Kern, Christopher M. King, James R. Lamon, Sam Moorhead, Robert

 3   Montgomery, Loraine Pellegrino, Greg Safsten, Salvatore Luke Scarmardo, Kelli Ward,

 4   and Michael Ward, by and through their undersigned counsel, and move that this Court

 5   grant them a temporary restraining order, with notice, pending adjudication of their request

 6   for preliminary injunctive relief.

 7                                             FACTS

 8          The facts relevant to this motion are set forth in the Complaint and its accompanying

 9   exhibits, all of which are respectfully incorporated herein by reference. We present only a

10   summary.

11          After a general election and recount, Joe Biden has been declared the winner of

12   Arizona’s General Election for President by a difference of 10,457 votes. But the vote count

13   certified by defendants on November 30, 2020 fails to recognize the votes are steeped in

14   fraud. Hundreds of thousands of votes counted toward Mr. Biden’s final tally were the

15   product of fraudulent, illegal, ineligible and outright fictitious ballots. Plaintiffs support

16   this claim through the evidence laid out in the Complaint which includes the following

17   conclusions.

18          Section I presented the testimony of numerous fact witnesses attesting to conduct

19   by Maricopa County election workers and Dominion employees that violated Arizona

20   election laws. See Compl., Section I.

21          A Dominion employee admitted to two Affiants that he was manually “backing up”

22   all voter data on a removable storage device, and removing the data every night to an

23   undisclosed off-site location without any supervision by election officials, where such data

24   could have been altered, and further expressly admitted to alteration of ballot adjudication

25   files. See Compl., Section I.B.3.

26          Even more damning is the testimony of an Affiant who is a member of the Maricopa

27   County Republican Committee and who oversaw Secretary of State’s post-election

28   certification of Dominion voting machines at the MCETC on November 18, 2020. This


                                                  -2-
       Case 2:20-cv-02321-DJH Document 2 Filed 12/02/20 Page 3 of 12



 1   Affiant attested to several Arizona election law violations and practices that discriminated

 2   against voters for President Trump and other Republican candidates that she observed

 3   there, including (1) arbitrarily low signature verification standards, that had the effect of

 4   ignoring this requirement altogether; (2) accepting signatures on absentee ballot voter

 5   envelopes that did not match the voter’s name; (3) entire batches of absentee ballot

 6   envelopes to have the exact same handwriting; (4) Trump/Republican votes entered into

 7   the system and being switched to Biden/Democratic votes; and (5) election workers

 8   violating Maricopa County Election Department stated policy that it would permit

 9   “overvotes” where voters filled in the bubble vote for President Trump and also filled in

10   his name as a write-in candidate. See Compl., Section I.B.4.

11          In Section II and III of the Complaint, Plaintiffs demonstrate through statistical

12   analysis of voting results and technical analysis of voting machines and software that each

13   of several distinct categories of voting fraud or batches of fraudulent ballots were larger

14   than Biden’s 10,457 margin.

15          Russell James Ramsland, Jr. is a member of the cybersecurity firm Allied Security

16   Operations Group, LLC. His firm’s study of the the publicly available data concerning

17   Arizona’s 2020 general elections results led him to conclude as follows: “we believe to a

18   reasonable degree of professional certainty that election results have been

19   manipulated within the ES&S and Dominion systems in Arizona.” (See Ex. 103) ¶9.

20   Mr. Ramsland further attests that “it is my professional opinion based on a reasonable

21   degree of certainty that in Maricopa Co. these systems may have switched votes from

22   one Presidential candidate to the other.” Id.¶10.

23          The Declaration of Russell James Ramsland, Jr. also examines a number of “red

24   flags” in the voting data, in particular, the historically unprecedented turnout levels. (See

25   Ex. 103). Using publicly available data, Mr. Ramsland determined that 66 percent of Pima

26   County precincts (164 of 248) had turn out above 80%, and at least 36 had turnout above

27   90%, and that 54 percent of Maricopa County precincts (300 of 558) had turnout of 80%

28   or more, and at least 30 over 90%. Id. ¶14. The report concludes that these extraordinary,


                                                  -3-
        Case 2:20-cv-02321-DJH Document 2 Filed 12/02/20 Page 4 of 12



 1   and likely fraudulent, turnout levels “compels the conclusion to a reasonable degree of

 2   professional certainty that the vote count in Arizona, in particular for Maricopa and

 3   Pima counties for candidates for President contain at least 100,724 illegal votes that

 4   must be disregarded.” Id.¶14.

 5          The Complaint provides testimony from several other experts who provided the

 6   summary opinions for illegal votes that should be discarded due to other categories of

 7   voting fraud:
            • The report of William M. Briggs, Ph.D. estimating that absentee voters who
 8
               were recorded as receiving ballots without requesting them to be 219,135 (See
 9             id., Ex 101 at 1).

10          • Dr. Briggs also estimate the number of absentee voters who returned ballots that
              were recorded as unreturned was 86,845. (See id.).
11

12          • Matt Braynard used the National Change of Address database to identify votes
              by persons that moved out of state or subsequently registered to vote in another
13            state for the 2020 election, and found a total of 5,790 ineligible votes. (See id.,
              Ex. 102).
14

15          • And Plaintiffs can show Mr. Biden received a statistically significant Advantage
              from the use of Dominion Machines in a nationwide Study, which
16            conservatively estimates Biden’s advantage at 62,282 votes.
17
     Thus Mr. Ramsland, Dr. Briggs and statistician Brian Teasley identify distinct types of
18
     errors resulting in illegal or fictitious votes that are several times larger than Biden’s margin
19
     of 10,457 (with the exception of Mr. Braynard’s out-of-state or double voters that are still
20
     more than half of Biden’s margin). If any of these categories of illegal voters were thrown
21
     out, it would change the result of the election, and give President Trump the second term
22
     that he actually won on Election Day.
23
            Section III of the Complaint also provides testimony from experts regarding the
24
     security flaws in Arizona voting machines, in particular, Dominion Voting Systems
25
     (“Dominion”) that allow Dominion, as well domestic and foreign actors, to alter, destroy,
26
     manipulate or exfiltrate ballot and other voting data, and potentially to do so without a trace
27
     due to an algorithm that configures the data, cleanses it to determine which votes are invalid
28


                                                    -4-
       Case 2:20-cv-02321-DJH Document 2 Filed 12/02/20 Page 5 of 12



 1   and which are valid before shuffling that results in a feed showing data with decimal points

 2   and reflecting that the algorithm changes together with Dominion’s voluntary and

 3   unprotected logs preventing a genuine audit possibility. For example, the Complaint

 4   includes analyses of the Dominion software system, including one by a former US Military

 5   Intelligence expert concludes that the system and software have been accessible and were

 6   certainly compromised by rogue actors, such as Iran and China. (See Compl., Ex.105).

 7          By using servers and employees connected with rogue actors and hostile foreign

 8   influences combined with numerous easily discoverable leaked credentials, Dominion

 9   allowed foreign adversaries to access data and intentionally provided access to their

10   infrastructure in order to monitor and manipulate elections, including the most recent one

11   in 2020. This constitutes a separate and independent ground to grant the declaratory and

12   injunctive relief requested in the Complaint and this Motion.

13                                          DISCUSSION

14          Plaintiffs Have Standing

15          Each Plaintiff has standing to bring the actions described in the Complaint, both as

16   voters, and in the case of the following Plaintiffs as a nominee of the Republican Party to

17   be a Presidential Elector on behalf of the State of Arizona: Tyler Bowyer, Nancy Cottle,

18   Jake Hoffman, Anthony Kern, James R. Lamon, Sam Moorhead, Robert Montgomery,

19   Loraine Pellegrino, Greg Safsten, Kelli Ward, and Michael Ward.

20          As a candidate for elective office, each Plaintiff “have a cognizable interest in

21   ensuring that the final vote tally reflects the legally valid votes cast,” as “[a]n inaccurate

22   vote tally is a concrete and particularized injury to candidates such as the Electors.” Carson

23   v. Simon, 978 F.3d 1051, 1057 (8th Cir. 2020) (affirming that Presidential Electors have

24   Article III and prudential standing to challenge actions of Secretary of State in

25   implementing or modifying State election laws); see also McPherson v. Blacker, 146 U.S.

26   1, 27 (1892); Bush v. Palm Beach Cty. Canvassing Bd., 531 U.S. 70, 76 (2000) (per

27   curiam).

28          Plaintiffs are Entitled to Injunctive Relief.


                                                  -5-
        Case 2:20-cv-02321-DJH Document 2 Filed 12/02/20 Page 6 of 12



 1          “To obtain a temporary restraining order or preliminary injunction, a plaintiff must

 2   show that ‘(1) [it] is likely to succeed on the merits, (2) [it] is likely to suffer irreparable

 3   harm in the absence of preliminary relief, (3) the balance of equities tips in [its] favor, and

 4   (4) an injunction is in the public interest.’” Garcia v. Google, Inc., 786 F.3d 733, 740 (9th

 5   Cir. 2015) (citing Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20, 129 S. Ct. 365,

 6   172 L. Ed. 2d 249 (2008)). Alternatively, “if a plaintiff can only show that there are ‘serious

 7   questions going to the merits’—a lesser showing than likelihood of success on the merits—

 8   then a preliminary injunction may still issue if the ‘balance of hardships tips sharply in the

 9   plaintiff's favor,’ and the other two Winter factors are satisfied,” Shell Offshore, Inc. v.

10   Greenpeace, Inc., 709 F.3d 1281, 1291 (9th Cir. 2013) (quoting Alliance for the Wild

11   Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th Cir. 2011)), i.e., if the injunctive relief is in

12   the public interest and failure to grant would result in irreparable harm to the plaintiff.

13          All elements are met here, under either standard.

14          “When the state legislature vests the right to vote for President in its people, the

15   right to vote as the legislature has prescribed is fundamental; and one source of its

16   fundamental nature lies in the equal weight accorded to each vote and the equal dignity

17   owed to each voter.” Bush v. Gore, 531 U.S. 98, 104 (2000) (emphasis added). The

18   evidence shows not only that Defendants failed to administer the November 3, 2020

19   election in compliance with the manner prescribed by the Georgia legislature, but that

20   Defendants committed a scheme and artifice to fraudulently and illegally manipulate the

21   vote count to make certain the election of Joe Biden as President of the United States. This

22   conduct violated Plaintiffs’ constitutional rights under the Electors and Elections Clauses,

23   the Equal Protection and Due Process Clauses of the Fourteenth Amendment, as well as

24   their rights as well their rights under Arizona law.

25          Plaintiffs have a substantial likelihood of success.

26          The Plaintiff does not need to demonstrate a likelihood of absolute success on the

27   merits. “Instead, [it] must only show that [its] chances to succeed on his claims are ‘better

28   than negligible.’ Whitaker v. Kenosha Unified Sch. Dist. No. 1 Bd. of Educ., 858 F.3d 1034,


                                                   -6-
       Case 2:20-cv-02321-DJH Document 2 Filed 12/02/20 Page 7 of 12



 1   1046 (7th Cir. 2017). (quoting Cooper v. Salazar, 196 F.3d 809, 813 (7th Cir. 1999)).

 2   Alternatively, Plaintiffs may show that there is “a serious question going to the merits.”

 3   Cottrell, 632 F.3d at 1135. Under either formulation, Plaintiffs have easily passed this bar.

 4          Through detailed fact and expert testimony including documentary evidence

 5   contained in the Complaint and its exhibits, Plaintiffs have made a compelling showing

 6   that Defendants’ intentional actions jeopardized the rights of Arizona citizens to select their

 7   leaders under the process set out by the Arizona Legislature through the commission of

 8   election frauds that violated state laws and the Equal Protection Clause in the United States

 9   Constitution. And pursuant to 42 U.S.C. § 1983, plaintiffs must demonstrate by a

10   preponderance of the evidence that their constitutional rights to equal protection or due

11   process were violated. See, e.g., Jones v. Williams, 791 F.3d 1023, 1037 (9th Cir. 2015).

12          The tally of ballots certified by Defendants giving Mr. Biden the lead with 10,457

13   votes cannot possibly stand in light of the thousands of illegal mail-in ballots that were

14   improperly counted and the vote manipulation caused by the Dominion software.

15          Plaintiffs’ equal protection claim is straightforward. The right of qualified citizens

16   to vote in a state election involving federal candidates is recognized as a fundamental right

17   under the Fourteenth Amendment of the United States Constitution. Harper v. Va. State

18   Bd. of Elections, 383 U.S. 663, 665 (1966). See also Reynolds v. Sims, 377 U.S. 533, 554

19   (1964) (The Fourteenth Amendment protects the “the right of all qualified citizens to vote,

20   in state as well as in federal elections.”). Indeed, ever since the Slaughter-House Cases, 83

21   U.S. 36 (1873), the United States Supreme Court has held that the Privileges or Immunities

22   Clause of the Fourteenth Amendment protects certain rights of federal citizenship from

23   state interference, including the right of citizens to directly elect members of Congress.

24   See Twining v. New Jersey, 211 U.S. 78, 97 (1908) (citing Ex parte Yarbrough, 110 U.S.

25   651, 663-64 (1884)). See also Oregon v. Mitchell, 400 U.S. 112, 148-49 (1970) (Douglas,

26   J., concurring) (collecting cases).

27          The fundamental right to vote protected by the Fourteenth Amendment is cherished

28   in our nation because it “is preservative of other basic civil and political rights.” Reynolds,


                                                   -7-
       Case 2:20-cv-02321-DJH Document 2 Filed 12/02/20 Page 8 of 12



 1   377 U.S. at 562; League of Women Voters of Ohio v. Brunner, 548 F.3d 463,476 (6th

 2   Cir. 2008) (“The right to vote is a fundamental right, preservative of all rights.”).

 3   Voters have a “right to cast a ballot in an election free from the taint of intimidation and

 4   fraud,” Burson v. Freeman, 504 U.S. 191, 211 (1992), and “[c]onfidence in the integrity of

 5   our electoral processes is essential to the functioning of our participatory democracy.”

 6   Purcell v. Gonzalez, 549 U.S. 1, 4 (2006) (per curiam).

 7          “Obviously included within the right to [vote], secured by the Constitution, is the

 8   right of qualified voters within a state to cast their ballots and have them counted” if they

 9   are validly cast. United States v. Classic, 313 U.S. 299, 315 (1941). “[T]he right to have

10   the vote counted” means counted “at full value without dilution or discount.” Reynolds,

11   377 U.S. at 555, n.29 (quoting South v. Peters, 339 U.S. 276, 279 (1950) (Douglas, J.,

12   dissenting)).

13          “Every voter in a federal . . . election, whether he votes for a candidate with little

14   chance of winning or for one with little chance of losing, has a right under the Constitution

15   to have his vote fairly counted, without its being distorted by fraudulently cast votes.”

16   Anderson v. United States, 417 U.S. 211, 227 (1974); see also Baker v. Carr, 369 U.S. 186,

17   208 (1962). Invalid or fraudulent votes “debase[]” and “dilute” the weight of each validly

18   cast vote. See Anderson, 417 U.S. at 227.

19          The right to an honest [count] is a right possessed by each voting elector, and to the

20   extent that the importance of his vote is nullified, wholly or in part, he has been injured in

21   the free exercise of a right or privilege secured to him by the laws and Constitution of the

22   United States.” Anderson, 417 U.S. at 226 (quoting Prichard v. United States, 181 F.2d

23   326, 331 (6th Cir.), aff'd due to absence of quorum, 339 U.S. 974 (1950)).

24          Practices that promote the casting of illegal or unreliable ballots or fail to contain

25   basic minimum guarantees against such conduct, can violate the Fourteenth Amendment

26   by leading to the dilution of validly cast ballots. See Reynolds, 377 U.S. at 555 (“[T]he

27   right of suffrage can be denied by a debasement or dilution of the weight of a citizen’s vote

28   just as effectively as by wholly prohibiting the free exercise of the franchise.”). States may


                                                  -8-
       Case 2:20-cv-02321-DJH Document 2 Filed 12/02/20 Page 9 of 12



 1   not, by arbitrary action or other unreasonable impairment, burden a citizen’s right to vote.

 2   See Baker v. Carr, 369 U.S. 186, 208 (1962) (“citizen’s right to a vote free of arbitrary

 3   impairment by state action has been judicially recognized as a right secured by the

 4   Constitution”). “Having once granted the right to vote on equal terms, the state may not,

 5   by later arbitrary and disparate treatment, value one person’s vote over that of another.”

 6   Bush, 531 U.S. at 104-05. Among other things, this requires “specific rules designed to

 7   ensure uniform treatment” in order to prevent “arbitrary and disparate treatment of voters.”

 8   Id. at 106-07; see also Dunn v. Bloomstein, 405 U.S. 330, 336 (1972) (providing that each

 9   citizen “has a constitutionally protected right to participate in elections on an equal basis

10   with other citizens in the jurisdiction”). Similarly, equal protection needs to be recognized

11   in this case where many Arizona’s citizens’ lawful votes remained uncounted, and many

12   were diluted by unlawful votes in violation of the Equal Protection clause.

13          The Plaintiffs will suffer Irreparable Harm

14          “It is well established that the deprivation of constitutional rights,” such as

15   violations of the Fourteenth Amendment rights to Equal Protection and Due Process,

16   “‘unquestionably constitutes irreparable injury.’” Melendres v. Arpaio, 695 F.3d 990, 1002

17   (9th Cir. 2012) (quoting Elrod v. Burns, 427 U.S. 347, 373, 96 S.Ct. 2673, 49 L.Ed.2d 547

18   (1976) (where plaintiff had proven a probability of success on the merits, the threatened

19   loss of First Amendment freedoms “unquestionably constitutes irreparable injury”); see

20   also Preston v. Thompson, 589 F.2d 300, 303 n.4 (7th Cir. 1978) (“The existence of a

21   continuing constitutional violation constitutes proof of an irreparable harm.”).

22          Moreover, courts have specifically held that infringement on the fundamental right

23   to vote constitutes irreparable injury. See Ariz. Democratic Party v. Ariz. Republican Party,

24   2016 WL 8669978, at *11 (D. Ariz. Nov. 4, 2016) (citing Obama for Am. v. Husted, 697

25   F.3d 423, 435 (6th Cir. 2012) (“A restriction on the fundamental right to vote ... constitutes

26   irreparable injury.”); Williams v. Salerno, 792 F.2d 323, 326 (2d Cir. 1986) (holding that

27   plaintiffs “would certainly suffer irreparable harm if their right to vote were impinged

28   upon”).”


                                                  -9-
       Case 2:20-cv-02321-DJH Document 2 Filed 12/02/20 Page 10 of 12



 1          The Balance of Equities & Public Interest

 2          The remaining two factors – the balance of the equities and the public interest – are

 3   frequently analyzed together, see, e.g., Arizona Dream Act Coal. v. Brewer, 818 F.3d 901,

 4   920 (9th Cir. 2016), and both factors tip in favor Plaintiffs. Granting Plaintiffs’ primary

 5   request for injunctive relief, enjoining certification of the 2020 General Election results, or

 6   requiring Defendants to de-certify the results, would not only not impose a burden on

 7   Defendants, but would instead relieve Defendants of the obligation to take any further

 8   affirmative action. The result would be to place the decision regarding certification and

 9   the selection of Presidential Electors back into the hands of the Arizona State Legislature,

10   which is the ultimate decision maker under the Elections and Electors Clause of the U.S.

11   Constitution.

12          Conversely, permitting Defendants’ certification of an election so tainted by fraud

13   and illegality that it would impose a certain and irreparable injury not only on Plaintiff, but

14   would also irreparably harm the public interest insofar as it would undermine “[c]onfidence

15   in the integrity of our electoral processes,” which “is essential to the functioning of our

16   participatory democracy.” Purcell v. Gonzalez, 127 S.Ct. 5, 7 (2006) (per curiam).

17          In this regard, Plaintiffs would highlight a recent Eleventh Circuit decision

18   addressed a claim in 2018 related to Georgia’s voting system and Dominion Voting

19   Systems that bears on the likelihood of Plaintiffs’ success on the merits and the balance of

20   harms in the absence of injunctive relief:
           In summary, while further evidence will be necessary in the future, the Court
21
           finds that the combination of the statistical evidence and witness declarations
22         in the record here (and the expert witness evidence in the related Curling case
23
           which the Court takes notice of) persuasively demonstrates the likelihood of
           Plaintiff succeeding on its claims. Plaintiff has shown a substantial likelihood
24         of proving that the Secretary's failure to properly maintain a reliable and
25         secure voter registration system has and will continue to result in the
           infringement of the rights of the voters to cast their vote and have their votes
26
           counted.
27
     Common Cause Georgia v. Kemp, 347 F. Supp. 3d 1270, 1294-1295, (11th Cir. 2018).
28


                                                 - 10 -
       Case 2:20-cv-02321-DJH Document 2 Filed 12/02/20 Page 11 of 12



 1          Therefore, Plaintiffs ask that this court immediately enjoin Governor Ducey from

 2   transmitting the currently certified election results to the Electoral College pending trial on

 3   the merits. Plaintiffs also request that the Court immediately order that all servers, software,

 4   voting machines, tabulators, printers, portable media, logs, ballot applications, ballot return

 5   envelopes, ballot images, paper ballots, and all election materials related to the November

 6   3, 2020 Arizona election sized and impounded for forensic audit and inspection by the

 7   Plaintiffs and that the Court award such other relief as is set forth in the attached proposed

 8   form of Order.

 9
            Respectfully submitted, this 1st day of December 2020.
10

11
     /s Sidney Powell*                                                       /s Alexander Kolodin

12
     Sidney Powell PC                                                  Kolodin Law Group PLLC
     Texas Bar No. 16209700                                                  AZ Bar No. 030826
13   2911 Turtle Creek Blvd, Suite 300                              3443 N. Central Ave Ste 1009
14
     Dallas, Texas 75219                                                     Phoenix, AZ 85012

15
     *Application for admission pro hac vice
     forthcoming
16   Of Counsel:
17
     Emily P. Newman (Virginia Bar No. 84265)
     Julia Z. Haller (D.C. Bar No. 466921)
18
     Brandon Johnson (D.C. Bar No. 491730)

19
     2911 Turtle Creek Blvd. Suite 300
     Dallas, Texas 75219
20   *Application for admission pro hac vice Forthcoming
21   L. Lin Wood (Georgia Bar No. 774588)
22
     L. LIN WOOD, P.C.
     P.O. Box 52584
23
     Atlanta, GA 30305-0584
     Telephone: (404) 891-1402
24   Howard Kleinhendler (New York Bar No. 2657120)
25
     Howard Kleinhendler Esquire
     369 Lexington Ave. 12th Floor
26
     New York, New York 10017
     (917) 793-1188
27
     howard@kleinhendler.com

28


                                                  - 11 -
       Case 2:20-cv-02321-DJH Document 2 Filed 12/02/20 Page 12 of 12



 1                          CERTIFICATION REGARDING NOTICE

 2   I Certify that a copy of Plaintiffs’ Complaint and this motion have been electronically

 3   transmitted to:

 4

 5                                        Jennifer Wright

 6                                    Elections Integrity Unit

 7                            Office of the Arizona Attorney General

 8                                  Jennifer.Wright@azag.gov

 9

10   Attempts will be made to hand deliver copies of the same to the offices of Defendants.

11

12   s/Alexander Kolodin

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                               - 12 -
